Citation Nr: 1032499	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 
1993.  He DD 214 also indicates five years and two months of 
prior active service. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, the Veteran and his spouse testified at a hearing 
held at the RO before the undersigned Acting Veterans Law Judge.

In the February 2006 rating decision, the RO reopened the claim 
of entitlement to service connection for hypertension.  However, 
despite such action by the RO, the Board must independently 
determine whether new and material evidence has been received to 
reopen the previously denied claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider the underlying claim on its merits).  The proper issue 
on appeal, therefore, is whether new and material evidence has 
been received to reopen the previously denied claim of 
entitlement to service connection for hypertension.  

The Board is reopening the claim of entitlement to service 
connection for hypertension.  The underlying issue of entitlement 
to service connection for hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence shows that sleep apnea is related to sleep 
complaints noted in service.

2.  An August 1995 rating decision denying entitlement to service 
connection for hypertension is final in the absence of a 
perfected appeal.

3.  The evidence associated with the claims file since the August 
1995 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  The August 1995 rating decision denying entitlement to 
service connection for hypertension is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for sleep apnea.

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the fully favorable decision below, 
a detailed explanation of how VA complied with the VCAA is 
unnecessary.

The Veteran asserts that his current sleep apnea had its onset 
during his active service.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions. 38 C.F.R. § 3.303(a). 
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service. 38 C.F.R. § 3.303(b).

The Veteran's service treatment records do not reflect any 
complaints or treatment for sleep apnea, though he testified that 
he did present to sick call with such complaints.  In any event, 
the absence of documented in-service treatment does not in itself 
preclude a grant of service connection. Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service. See 38 C.F.R. § 3.303(d).

The post-service records include a referral dated in September 
1994, a little over a year after separation from active service.  
This record reflects that the Veteran had a long-standing history 
of snoring and associated periods of "apnea" per his then-
spouse.  The Veteran also suffered from daytime fatigue as a 
result.  In November 1994, a polysomnogram showed severe 
obstructive sleep apnea.  

In a May 2008 statement, the appellant's now former spouse 
reported that when she married the Veteran in 1978 he did not 
have any breathing problems.  While in service, he began to 
experience breathing difficulties during sleep that had 
progressively worsened during the last two to three years of his 
service.  

At the March 2010 hearing, the claimant testified that during 
active service, fellow soldiers complained of his snoring.  

The Veteran and his former spouse are competent to report his in-
service sleep symptomatology, and the undersigned finds their 
statements and testimony to be credible.  Such statements 
demonstrate a history of breathing problems beginning in service 
and continuing following separation, with a formal diagnosis 
rendered a little after a year from discharge.  As there is no 
competent evidence to the contrary indicating that the Veteran's 
sleep apnea is unrelated to his in-service sleep problems service 
connection is in order.  38 U.S.C.A. §§ 1110, 5107.
	
The benefit sought on appeal is allowed.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.

Under the VCAA, VA has certain duties to notify and assist the 
appellant.  Given the fact that the Board is reopening the claim 
of entitlement to service connection for hypertension and 
remanding the case for further development, it is not necessary 
to review whether VA has fully complied with the VCAA.

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009). 

If a claim has been previously denied and that decision is final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the evidence will 
be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

At the time of the August 1995 rating decision, which denied 
entitlement to service connection for hypertension, the evidence 
of record consisted of some service treatment records and a VA 
examination report.  The limited service treatment records show 
that at the April 1993 separation examination the Veteran had an 
elevated blood pressure reading of 132/85.  Other in-service 
records reflect readings approximating those same numbers, such 
as an August 1993 report showing a reading of 133/86.  Following 
discharge, an October 1994 VA examination report includes a 
diagnosis of systemic hypertension.  The RO denied service 
connection due to the lack of evidence indicating that the 
appellant had hypertension in service or to a compensable degree 
within one year of separation from active service.  The Veteran 
did not perfect an appeal.  38 C.F.R. § 20.200 (2009).  Hence, 
the August 1995 rating decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for hypertension in August 
2005.  In connection with such request, he  submitted medical 
treatise evidence from the Mayo Clinic showing that 
prehypertension is a systolic pressure ranging from 120 to 139 mm 
Hg or a diastolic pressure rating from 80 to 89 mm Hg, and that 
within four years of being diagnosed with prehypertension, nearly 
one-third of adults ages 35 to 64 develop high blood pressure.

The Mayo Clinic medical treatise information relates an 
unestablished fact necessary to substantiate his claim, which is 
evidence linking the current hypertension to active service.  
Thus, the evidence is considered new and material, and the claim 
is reopened.




ORDER

Entitlement to service connection for sleep apnea is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is reopened.


REMAND

Additional development is required with respect to the Veteran's 
hypertension claim.  At the outset, the Board observes that there 
are a limited number of service treatment records in the file, 
encompassing only a short period of the Veteran's total active 
service.  Therefore, it appears that additional service treatment 
records may be outstanding.  The RO must make an attempt to 
obtain any additional service treatment records.  Also, the RO 
should obtain all post-service military retiree treatment records 
from Martin Army Hospital at Fort Benning, Georgia, and MacDill 
Air Force Base.  Moreover, the RO should obtain any ongoing 
records from the VA medical center in Tampa, Florida since 
January 2010.



At the hearing, the Veteran raised presented evidence suggesting 
that his  hypertension may be secondary to sleep apnea.  


Additionally, the information submitted at the March 2010 hearing 
suggests that the Veteran's hypertension may be related to active 
service.  Accordingly, a VA examination is necessary.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examiner should therefore address whether any current 
hypertension is related to service or to his now service-
connected sleep apnea.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing 
the issue of entitlement to service 
connection for hypertension as secondary to 
sleep apnea, with a copy to his 
representative.  

2.  Contact the service department and obtain 
any additional service treatment records.  
Any such records so obtained should be 
associated with the appellant's VA claims 
folder.  Any negative search should be noted 
in the record and communicated to the 
Veteran.  Moreover, if the records cannot be 
obtained, additional attempts should be made 
until it appears that further requests would 
be futile.  In that event, a formal finding 
should be issued indicating that the records 
are unobtainable.

3.  Contact the Veteran and ask him to submit 
all post-service military retiree treatment 
records regarding treatment at the Martin 
Army Hospital at Fort Benning, Georgia, and 
MacDill Air Force Base, in his possession.  
If necessary, contact the Martin Army 
Hospital at Fort Benning, Georgia, and 
MacDill Air Force Base, and, if applicable, 
the service department to obtain all military 
post-service military retiree treatment 
records.  Any such records so obtained should 
be associated with the appellant's VA claims 
folder.  Any negative search should be noted 
in the record and communicated to the 
Veteran.  Moreover, if the records cannot be 
obtained, additional attempts should be made 
until it appears that further requests would 
be futile.  In that event, a formal finding 
should be issued indicating that the records 
are unobtainable.

4.  Thereafter, schedule the Veteran for a VA 
examination to determine the nature and 
extent of his hypertension.  The claims 
folder is to be made available to the 
examiner to review.  

The examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the hypertension is 
related to active service, to include the 
elevated blood pressure readings in service.  
The examiner must also opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the hypertension was 
caused or aggravated by his service-connected 
sleep apnea.  A complete rationale for any 
opinions expressed must be provided.

5.  After the development requested is 
completed, review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, implement 
corrective procedures.
 
6.  Thereafter, readjudicate the claim of 
entitlement to service connection for 
hypertension, to include as secondary to the 
service-connected sleep apnea.  If the 
benefit is not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


